Case 2:20-cv-13115-GCS-APP ECF No. 19, PageID.231 Filed 02/24/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DEARBORN GOLDEN
INVESTMENTS, L.L.C.,

     Plaintiff,
                                               Case No. 20-13115
v.
                                               Hon. George Caram Steeh
UPPERCUT BROS., L.L.C.,
a Michigan limited liability company,
ABBAS BAZZY, an individual,
RY LANDSCAPING, L.L.C.,
a Michigan limited liability company,
and RANDY YOUHAN, an individual,
jointly and severally,

     Defendants.
_______________________________/

        ORDER GRANTING MOTIONS TO EXTEND SUMMONS
         AND FOR ALTERNATE SERVICE (ECF NOS. 16, 17)

     Plaintiff seeks to extend the summons and to effect service by

alternate means on Defendants RY Landscaping, L.L.C., and Randy

Youhan. RY Landscaping has a registered address at 3089 Charity Drive,

Sterling Heights, Michigan 48310. RY Landscaping’s designated agent is

Randy Youhan, located at the same address. A process server attempted

to serve these defendants on three occasions, to no avail. He states that

“no one will come to the door although there has been activity in the

residence.” ECF No. 17-2.
                                     -1-
Case 2:20-cv-13115-GCS-APP ECF No. 19, PageID.232 Filed 02/24/21 Page 2 of 3




      Pursuant to Fed. R. Civ. P. 4(e), service on an individual may be

made by “following state law” in the forum state. The Michigan Court Rules

provide that an individual may be served by personal delivery or by certified

mail, return receipt requested, and delivery restricted to the addressee.

M.C.R. 2.105(A). A corporation may be served through its resident agent.

M.C.R. 2.105(D). If service “cannot reasonably be made as provided by this

rule, the court may by order permit service of process to be made in any

other manner reasonably calculated to give the defendant actual notice of

the proceedings and an opportunity to be heard.” M.C.R. 2.105(I).

      Given the process server’s statement that someone appeared to be

home at the Youhan residence but would not answer the door, it appears

that service cannot reasonably be made in accordance with the court rules.

Plaintiff proposes effecting service by posting, first-class mail, and certified

mail. The court finds these methods are reasonably calculated to give

Defendants actual notice of these proceedings and an opportunity to be

heard. See id.; Interstate Asphalt Holdings LLC v. Spry, No. 20-CV-12755,

2020 WL 7338566, at *2 (E.D. Mich. Dec. 14, 2020).

      Under the circumstances, the court finds it appropriate to extend the

summons. See Fed. R. Civ. P. 4(m) (if a defendant is not served within 90

days, the court may “order that service be made within a specified time”);

                                       -2-
Case 2:20-cv-13115-GCS-APP ECF No. 19, PageID.233 Filed 02/24/21 Page 3 of 3




Slenzka v. Landstar Ranger, Inc., 204 F.R.D. 322, 325-26 (E.D. Mich.

2001). Plaintiff shall serve Defendants a copy of the summons, complaint,

and this order, by the following methods, within 45 days of the date of this

order: (1) posting on the door of 3089 Charity Drive, Sterling Heights,

Michigan 48310; (2) first-class mail to the same address; and (3) certified

mail, return receipt requested, to the same address.

     SO ORDERED.

Dated: February 24, 2021
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    February 24, 2021, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -3-
